 1                                                               The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                              NO. 2:18-MC-00058-RSL

11                            Plaintiff,                        (2:11-CR-00353-RSL-2)

12           v.                                             Continuing Garnishee Order

13   ZOYA MUSHAILOVA,
14            Defendant/Judgment Debtor,
15         and
16   QUALITY MEDICAL IMAGING,
17                            Garnishee.
18
19          A Writ of Continuing Garnishment, directed to Garnishee, Quality

20   Medical Imaging, has been duly issued and served upon the Garnishee.
21   Pursuant to the Writ, Garnishee Quality Medical Imaging filed its Form
22
     Answer on July 20, 2018, stating that at the time of the service of the Writ,
23
     Defendant/Judgment Debtor Zoya Mushailova was an active employee who
24
25   was paid bi-weekly.

26   //
27   //
28

     CONTINUING GARNISHEE ORDER (USA v. Zoya                                 UNITED STATES ATTORNEY’S OFFICE
                                                                              700 STEWART STREET, SUITE 5220
     Mushailova & Quality Medical Imaging, Court Nos. 2:18-MC-00058-RSL              SEATTLE, WA 98101
     & 2:11-CR-00353-RSL-2) - 1                                                      PHONE: 206-553-7970
 1          After notification of the garnishment proceeding was mailed to the
 2
     parties on or about June 6, 2018, Ms. Mushailova has not requested a
 3
     hearing to determine exempt property as of this date.
 4
            IT IS THEREFORE ORDERED as follows:
 5
 6          That the Garnishee, Quality Medical Imaging, shall pay to the United

 7   States District Court for the Western District of Washington, the non-exempt
 8
     earnings payable to Defendant/Judgment Debtor Zoya Mushailova, upon each
 9
     period of time when Defendant/Judgment Debtor Mushailova is entitled to
10
     receive such funds, and shall continue said payments, if any, until
11
12   Defendant/Judgment Debtor Mushailova’s debt is paid in full; or until

13   Defendant/Judgment Debtor is no longer an active employee of Garnishee and
14
     the Garnishee no longer has possession, custody, or control of any funds due
15
     and owing to the Defendant/Judgment Debtor; or until further order of this
16
     Court.    This includes all monies required to be previously withheld by the
17
18   Garnishee, in accordance with the Writ of Continuing Garnishment;

19          That such payment shall be applied to Defendant/Judgment Debtor
20
     Mushailova’s outstanding restitution obligation, by the United States District
21
     Court for the Western District of Washington; and
22
            That the payment shall be made out to the United States District Court,
23
24   Western District of Washington, referencing Case Nos. 2:11-CR-00353-RSL-2

25   and 2:18-MC-00058-RSL, and to deliver such payment either personally or by
26
     First Class Mail to:
27
     //
28

     CONTINUING GARNISHEE ORDER (USA v. Zoya                              UNITED STATES ATTORNEY’S OFFICE
                                                                           700 STEWART STREET, SUITE 5220
     Mushailova & Quality Medical Imaging, Court Nos. 2:18-MC-00058-RSL           SEATTLE, WA 98101
     & 2:11-CR-00353-RSL-2) - 2                                                   PHONE: 206-553-7970
 1                  United States District Court, Western District of Washington
                    Attn: Financial Clerk – Lobby Level
 2
                    700 Stewart Street
 3                  Seattle, Washington 98101

 4          Dated this 2nd day of October, 2018.
 5
 6                                   A
                                     ROBERT S. LASNIK
 7                                   United States District Court Judge

 8   Presented by:
 9
10   s/ Kerry J. Keefe
     KERRY J. KEEFE, WSBA # 17204
11   Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONTINUING GARNISHEE ORDER (USA v. Zoya                              UNITED STATES ATTORNEY’S OFFICE
                                                                           700 STEWART STREET, SUITE 5220
     Mushailova & Quality Medical Imaging, Court Nos. 2:18-MC-00058-RSL           SEATTLE, WA 98101
     & 2:11-CR-00353-RSL-2) - 3                                                   PHONE: 206-553-7970
